Citation Nr: 0840631	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1945 to January 1946.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the veteran's claim of entitlement to 
service connection for tinnitus.

Issue not on appeal

In the same may 2006 decision, the RO granted the veteran's 
claim of entitlement to service connection for hearing loss 
and assigned a 10 percent rating therefor.  
The veteran has not disagreed with that aspect of the 
decision. 


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for tinnitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
January 27, 2006.  Specifically, the veteran was advised in 
the letter that VA would obtain all evidence kept by the VA 
and any other Federal agency, including VA facilities and 
service medical records.  The letter informed the veteran 
that his service medical records were missing, indicating 
they were most likely destroyed in a fire at the National 
Personnel Records Center (NPRC) in July 1973.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  The letter also informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
Additionally the letter specifically advised the veteran that 
in order to substantiate his claim for service connection, 
the evidence must demonstrate "a relationship between your 
disability and an injury, disease or event in military 
service."  

The veteran was also specifically notified in the January 
2006 letter to describe or submit any additional evidence 
which he thought would support his claim.  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See the February 15, 2006 letter at page 1.  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a letter 
from the RO dated March 20, 2006.  In any event, because the 
veteran's claim is being denied, elements (4) and (5) are 
moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, after the 
veteran was provided with Dingess notice in March 2006, his 
claim was readjudicated in the March 2007 SOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The veteran was provided with VA audiological examination in 
April 2006.
The veteran has indicated he does not receive medical 
treatment for tinnitus.  
See his April 7, 2006 VCAA notice response.
 
The veteran's service medical records are not associated with 
the claims folder, and as alluded to above, there is 
indication from the NPRC that they were destroyed in a fire 
in July 1973.  The veteran, however, has not contended that 
he sought or received any pertinent service medical treatment 
for tinnitus, and as detailed below the Board is conceding 
acoustic trauma in service. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Federal Circuit elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical records a number of times.  The RO submitted 
requests to the NPRC in January 2006, asking for all 
available military medical and dental and personnel records 
for the veteran.  The NPRC responded that the service medical 
records were probably destroyed in the above-mentioned fire.  
In the above-referenced January 2006 VCAA letter, the RO 
detailed all the steps that had been taken in an attempt to 
locate the veteran's service medical records and requested 
that the veteran complete a NA Form 13055 in order to conduct 
a more thorough search.  The veteran responded in April 2006 
and indicated he had no further evidence to submit.  A Formal 
Finding of Unavailability of Service Medical Records was made 
by the RO in April 2006. 

The Board finds that the record shows that the service 
medical records were destroyed, there is no reasonable 
possibility that the missing records may be located or 
recovered.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  See 
also Hayre, supra [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  So it is in this case.
No useful purpose would be served in remanding this matter 
for more development.

The Board adds that the lack of service medical records, 
although unfortunate, is not significant, since as explained 
below the Board accepts that in-service acoustic trauma 
occurred.  The crucial element in this case is medical nexus, 
which could not be established via service treatment reports.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
was been ably represented by his service organization.  He 
has declined the option of a personal hearing in his April 
2007 substantive appeal.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.

Analysis

With respect to Hickson element (1), current disability, the 
April 2006 VA audiology examination report indicates the 
presence of tinnitus.  Hickson element (1) is accordingly met 
for the claim.

With respect to element (2), in-service disease and injury, 
as has been explained earlier, the veteran's service medical 
records have been lost.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of- 
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's analysis of the veteran's claims has 
been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records. 
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

With respect to in-service disease, the veteran does not 
contend that tinnitus was diagnosed in service.  With respect 
to in-service injury, the veteran has asserted that he was 
exposed to loud noises as a tank gunner.  His military 
occupational specialty (MOS) was anti-tank gun crewman.  The 
Board accepts that he may have been exposed to acoustic 
trauma due to his MOS.  In-service incurrence of injury, that 
is to say hazardous noise exposure, has arguably been shown, 
and Hickson element (2) is therefore satisfied to that 
extent.

With respect to crucial Hickson element (3), medical nexus, 
however, the claim fails.  The record contains the April 2006 
VA medical examination report, in which the examiner found 
that it was unlikely that the veteran's current tinnitus was 
related to military service.  The examiner pointed the 
veteran's reported history of tinnitus in service which 
"went away for a short time" and reappeared later in 
providing a rationale for his opinion.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
actually examined the veteran and reviewed his VA claims 
folder.  In addition, the examiner provided a rationale for 
the opinion.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Moreover, the 
opinion is congruent with the veteran's medical history, 
which was pertinently negative for tinnitus for over six 
decades after service.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current tinnitus is related to his military service, 
it is now well established that lay persons without medical 
training are not competent to comment on medical matters such 
as date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements of the veteran and 
his representative offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.

The veteran appears to contend that he has had tinnitus on a 
continuous basis since service.  The Board is of course aware 
of the provisions of 38 C.F.R. § 3.303(b), discussed in the 
law and regulations section above.  In Savage v. Gober, 10 
Vet. App. 488 (1997), the Court noted that while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, the lack of evidence of treatment 
may bear upon the credibility of the evidence of continuity.  
In this case, there is no medical evidence of tinnitus in the 
medical evidence of record until April 2006, over 60 years 
after service.  

Thus, the record here discloses a span of 60 years without 
any clinical evidence to support the assertion of a 
continuity of tinnitus.  The fact that the clinical evidence 
record does not provide support for the veteran's contentions 
that he experienced continuous tinnitus since service is 
highly probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]. 

Significantly, there is no mention of ear problems by the 
veteran until he filed his claim of entitlement to VA 
benefits in December 2005, almost sixty years after he left 
military service in January 1946.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].  The lack of any evidence of 
ear problems for sixty years after service is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence]; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

The Board recognizes that the same April 2006 VA audiological 
examiner attributed the veteran's bilateral hearing loss to 
in-service acoustic trauma.  However, this does not change 
the outcome of the current claim for entitlement to service 
connection for tinnitus.  As noted above, the examiner 
provided a rationale as to why a medical nexus relationship 
could not be established for tinnitus which is supporting by 
the evidence of record (or, more particularly, lack thereof).  
If the veteran was dissatisfied with that opinion he could 
have obtained a medical nexus opinion in support of his claim 
on his own; he did not do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.




ORDER


Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


